Response to Arguments
The amendments accompanying the filing of 3/8/22 are entered for the purpose of removing issues from potential appeal. The rejection under 35 U.S.C. 103 as being unpatentable over Roddy (US 20110192594 A1), in view of Chatterji (US 20130233538 A1), further in view of Smith (US 20130292109 A1) would not be altered by the amendments.  

Applicant's arguments filed 10/26/21 have been fully considered but they are not persuasive. The claims were previously rejected under 35 U.S.C. 103 as being unpatentable over Roddy (US 20110192594 A1), in view of Chatterji (US 20130233538 A1), further in view of Smith (US 20130292109 A1).
Applicant first argues “it would not be obvious to modify Roddy in view of Chatterji”. Specifically, alleging, “Roddy does not disclose a tagging material” because “the RFID tag is not equivalent to a tagging material since, at the very least, an RFID (radio frequency identification device) is explicitly a device not merely a material” (page 8). The examiner respectfully disagrees. An “RFID tag” as suggested by the term “tag” is a tagging material. The art is similarly replete with references to an RFID tag as a tagging material. For example Para 0056 of Yeh (US 20210047902 A1) states, “tracer material include a radio frequency identification tag”. A similar understanding is articulated in Para 0031 Entchev (US 20210047906 A1), Para 0063 of Shirley (US 20210047551 A1). Para 0012 of Xu (US 20080000687 A1) also describes “at least one taggants may be selected from the group consisting of a radio-frequency tag”.  

	Applicant’s contentions in this regard appear to suggest that Chatterji itself must provide the explicit rationale for the combination. However, that understanding is incorrect. MPEP 2144(I) is explicit in stating, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).” The examiner additionally notes for applicant the explicit acknowledgement of the Board about the benefit of redundancy in the field as being citing acknowledging “evidence that it is well known and desirable to have ‘redundant and duplicative transmission mechanism in subterranean wellbore tools’” (see page 5, Ex parte Knight (Appeal 2021-000553)). In other words, the examiner respectfully maintains that the articulated reasons for combining is reasoned from knowledge generally available to one of ordinary skill in the art. This is particularly true, when considered in light of Chatterji, who as previously stated, suggests the use of “a variety of materials including those known in the art” together. MPEP 2141(I), in citing KSR, states, “If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396.”
	Applicant similarly argues that the rationale of adding the tagging material of Chatterji does not provide “the full intended functionality of the MEMS sensor (“e.g.: to “detect and transmit parameters and/or well cement characteristics,”) if the primary mechanism (e.g.: RFID) for relaying the information fails”. Applicant’s arguments are not germane to the invention as claimed as the thermal neutron material is not recited in the manner suggested by the applicant nor has the examiner modified Roddy in the manner 

	Second applicant argues that the references “do not disclose or suggest a tagging material is ‘incorporated into a housing thereof or attached to the outer surface of the housing thereof’” (page 9). The examiner respectfully disagrees. As asserted, Smith has been incorporated because Smith discloses a means for physically providing a substrate with the tagging material and doping the tagging material would be a known means of coupling the tagging material to a substrate. As explained, the combination with Smith meets the claim limitation in at least one of two ways:
	(1) in covering/coating a substrate the dopant itself is external to the device and thus can be broadly construed the recited housing with its own outer surface itself. The examiner maintains that this interpretation falls under the broadest reasonable interpretation. “Housing” is defined as “something that covers or protects” see https://www.merriam-webster.com/dictionary/housing. The examiner acknowledges 
 (2) Roddy teaches his MEMS has a housing (Para 0243), wherein the housing comprises an outer surface (Para 0243, an outer surface is an inherent feature of a housing).  Smith teaches that the substrate is “doped with the thermal neutron absorbing material”. “Dope” is defined as “Smear or cover with varnish or other thick liquid”, see definition previously provided. In covering/coating a substrate/the MEMS of Roddy, the dopant would be attached to the outer surface of the housing of Roddy. Applicant’s narrow arguments as to what a “housing” reasonably encompasses is moot under this interpretation and the claim in question is taught because the claim explicitly recites two possible alternatives.  
The examiner acknowledges that Smith’s method are disclosed with respect to use in proppants; however, the modification does not seek to incorporate proppant into the modification merely the known method of providing a substrate with the tagging material in the field of the oil and gas technology. Applicant has not provided arguments specifically directed to the reason(s) for combination articulated by the examiner.  

The examiner respectfully notes for applicant potential structural differences in the housing as disclosed in the instant application (see e.g. Figs 3-4) and the housing(s) as broadly understood in the rejection previously discussed as a means for distinguishing from the prior art presently cited. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE N YAO/Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676